      Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 1 of 12



      Bonny E. Sweeney (Cal. Bar No. 176174)        Robert B. Gilmore (admitted pro hac vice)
 1    HAUSFELD LLP                                  Edward H. Meyers (admitted pro hac vice)
 2    600 Montgomery St., Suite 3200                STEIN MITCHELL BEATO & MISSNER LLP
      San Francisco, California 94111               1100 Connecticut Ave., N.W.
 3    Tel: 415-633-1908                             Washington, D.C. 20036
      Fax: 415-358-4980                             Tel: 202-737-7777
 4    bsweeney@hausfeld.com                         Fax: 202-296-8312
                                                    rgilmore@steinmitchell.com
 5    Richard Lewis (admitted pro hac vice)         emeyers@steinmitchell.com
 6    Sathya S. Gosselin (Cal. Bar No. 269171)
      HAUSFELD LLP                                  Elizabeth C. Pritzker (Cal. Bar No. 146267)
 7    1700 K St. NW, Suite 650                      Jonathan K. Levine (Cal. Bar No. 220289)
      Washington, D.C. 20006                        Bethany L. Caracuzzo (Cal. Bar No. 190687)
 8    Tel: 202-540-7200                             PRITZKER LEVINE LLP
      Fax: 202-540-7201                             180 Grand Avenue, Suite 1390
 9
      rlewis@hausfeld.com                           Oakland, California 94612
10    sgosselin@hausfeld.com                        Tel. 415-692-0772
                                                    Fax. 415-366-6110
11                                                  ecp@pritzkerlevine.com
                                                    jkl@pritzkerlevine.com
12                                                  bc@pritzkerlevine.com
13
     Class Counsel
14

15                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
16                                        OAKLAND DIVISION
17
       Christopher Corcoran, et al., on behalf of     Case No. 4:15-cv-03504-YGR-JSC
18     themselves and others similarly situated,
                                                      CLASS ACTION
19                    Plaintiffs,
                                                      PLAINTIFFS’ REPLY IN SUPPORT OF
20             v.                                     MOTION FOR APPROVAL OF
                                                      NOTICE PROVIDER AND CLASS
21     CVS Pharmacy, Inc.,                            NOTICE PROGRAM
22                    Defendant.
                                                      Date: November 12, 2019
23                                                    Time: 1:00 pm
24                                                    Courtroom: 1
                                                      Judge: Hon. Yvonne Gonzalez Rogers
25

26
27
28   PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     CASE NO. 4:15-CV-03504-YGR
          Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 2 of 12




 1   I.       INTRODUCTION

 2            Plaintiffs have proposed a comprehensive notice plan that provides for direct class member

 3   notice by text message and email, complemented by U.S. mail. As crafted, the plan recognizes that

 4   the vast majority of Americans today are comfortable with and used to receiving information by text

 5   and email, and are likely to view and respond to communications sent this way. The plan intends

 6   to encrypt email notice to ensure the security and privacy of email notifications. Reply Declaration

 7   of Steven Weisbrot (“Reply Weisbrot Decl.”), ¶¶ 4-5. Class members who cannot be notified by

 8   text or email will receive direct mail notice. The combined forms of notice described in the plan

 9   provide class members the “best notice practicable under the circumstances,” thereby satisfying the

10   mandates of Rule 23 and due process. They offer substantial cost advantages, too.

11            CVS does not oppose the appointment of Angeion Group, LLC, as notice provider and, aside

12   from a few minor points of phrasing, also does not oppose the content of Plaintiffs’ proposed notice.

13   CVS’s stated concerns about compliance with the Heath Insurance Portability and Accountability

14   Act (“HIPAA”) and the Telephone Consumer Protection Act (“TCPA”) have been addressed by

15   Plaintiffs, and are discussed further in this brief. CVS’s main criticism appears to be its assertion

16   that the plan is “motivated purely by cost.” This is incorrect. Electronic notice is not just more

17   affordable than mailed notice; it also is the primary and most effective means of communication

18   available today. Still, cost must be an important factor in designing a class notice plan, because cost

19   affects which forms of notice are practicable under the circumstances, and the potential recovery of

20   the classes and resources of the parties should not be squandered on a notice plan that does not

21   increase the likelihood that class members will receive or review the notice.

22            Ignoring the fact that CVS, in its regular course of business, routinely communicates with

23   its prescription drug purchasing customers electronically, CVS objects to using these same

24   contemporary and cost-effective forms of notice communication here—communications that have

25   the added benefit of maximizing the amount of any future recovery for the class—in favor of an

26   unduly expensive direct mail notice plan that benefits no one. The key consideration for the Court

27   is not what notice plan CVS prefers, but rather, what plan provides the “best notice practicable under

28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR                1
       Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 3 of 12




 1   the circumstances” under Federal Rule of Civil Procedure 23(c)(2)(B). Plaintiffs’ proposed notice

 2   plan does so. The Court should approve Plaintiffs’ class notice plan as the best notice practicable

 3   and direct notice to class members by text, email, or mail as set forth in the expert declarations of

 4   Steven Weisbrot and Plaintiffs’ opening brief.

 5   II.    LEGAL ARGUMENT

 6          A.      Plaintiffs’ notice program is the best notice practicable under the circumstances

 7          Plaintiffs’ notice plan is “the best notice that is practicable under the circumstances” under

 8   Federal Rule of Civil Procedure 23(c)(2)(B) because it proposes to provide individual notice to class

 9   members by electronic means or U.S. mail. “Best practicable notice requires individual notice ‘to

10   all class members whose names and addresses may be ascertained through reasonable effort.’”

11   Rannis v. Recchia, 380 F. App’x 646, 650 (9th Cir. 2010) (quoting Eisen v. Carlisle & Jacquelin,

12   417 U.S. 156, 173 (1974)). The Federal Rules allow this notice to be provided by “United States

13   mail, electronic means, or other appropriate means.” Fed. R. Civ. Proc. 23(c)(2)(B).

14          CVS argues that notice should be provided exclusively by a windowless envelope or

15   “closed” postcard sent by U.S. mail. Opp. at 5. CVS advocates this form of notice because it asserts

16   that it is most protective of the company’s interests. See id. at 10. CVS asserts that it wants to avoid

17   the task of ascertaining which of its customers have consented to be contacted by text message. Id.

18   at 4. CVS also asserts that it wants to protect itself from a risk of TCPA litigation associated with

19   CVS providing customers’ mobile numbers to the notice provider as part of a court-ordered notice

20   program. Id. at 10-11.

21          But the best notice practicable does not mean the form of notice preferred by the defendant

22   in a case where there is a certified class. Instead, “[t]he word ‘practicable’ implies flexibility, with

23   the type of notice depending upon the particular circumstances of each case. . . . Rule 23

24   contemplates cooperative ingenuity on the part of counsel and the court in determining the most

25   suitable notice in each case.” Berland v. Mack, 48 F.R.D. 121, 129 (S.D.N.Y. 1969). Notice must

26   be reasonable, and “[i]n every case, reasonableness is a function of anticipated results, costs, and

27   amount involved.” In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1099 (5th Cir. 1977)

28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR                2
       Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 4 of 12




 1   (discussing efforts to identify class members).

 2          The notice plan proposed by CVS is not practicable, because it is needlessly expensive and

 3   does not provide additional benefits to the classes to justify the expense. If the Court certifies the

 4   pending New York and Arizona classes, there will be 6,154,351 class members. See Declaration of

 5   Jonathan Levine (“Levine Decl.”) [Dkt. 377-3], ¶ 4. The cost of providing notice to all these class

 6   members by mail would be approximately $3 million, based on the estimates provided during the

 7   request for proposal process. Providing notice by text or email where possible will save the classes

 8   more than an estimated $2.5 million. Furthermore, class members at this time are being notified of

 9   a certified class, not of settlement or final judgment (where recovery for the class has already been

10   established). In the event Plaintiffs prevail, the cost of disseminating this notice should not unduly

11   reduce class members’ eventual recovery. The touchstone of adequate notice is that appropriate

12   individual notice satisfies the mandates of Rule 23, but at the same time, the class members’ interests

13   are best served by ensuring that effective notice is provided at the most reasonable cost.

14          Class members and the policies of Rule 23 would not be better served by CVS’s notice

15   proposal. As further detailed in Sections B and C below, the proposed electronic notice complies

16   with HIPAA and the TCPA. Class members’ privacy would be safeguarded through the text and

17   email notice proposed by Plaintiffs, because the notices do not include unique health information or

18   affirmatively state that recipients are class members. See Br. at 9. Angeion, the notice provider,

19   will also encrypt emails to class members for additional security. Reply Weisbrot Decl., ¶¶ 4-5.

20   Additionally, the body of the email notice will not contain the recipient’s name, and so could not

21   disclose the identity of a class member to an unintended recipient. Id. at ¶ 10.

22          CVS cites a 17-year-old case from the District of Colorado in support of the proposition that

23   “notice by mail is a safer, more controlled means of communicating notice compared to text message

24   or unsecured e-mail, which should carry special weight in this case involving consumers’ healthcare

25   choices.” See Opp. at 5-6; Reab v. Electronic Acts, Inc., 214 F.R.D. 623 (D. Colo. 2002). Reab is

26   not even a healthcare case; it is an FSLA case. See Reab, 214 F.R.D. at 626-27. And the concerns

27   raised by the Reab court are not unique to electronic communication. Mailed notice can be posted

28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR                3
         Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 5 of 12




 1   to “internet sites” with as much ease as electronic communications—for example, through the use

 2   of a scanner or retyping the text of the notice. See id. at 630-31. The Reab court also raised concerns

 3   about reaching the “intended audience”—but texts and emails are at least as likely to reach the

 4   “intended audience” as mailed notice because people change their cell phone numbers and email

 5   addresses no more often than they may move. See id.

 6           CVS has cell phone numbers for 51% of the classes, which enables accurate, effective, and

 7   cost-reasonable notice to millions of class members (provided they have consented to be texted).

 8   Br. at 4. And Angeion estimates that it can obtain accurate email addresses for approximately 65%

 9   of class members through use of other data points, including class members’ phone numbers. See

10   Weisbrot Decl., ¶ 14.

11           Rule 23 does not compel universal mailed notice. See Fed. R. Civ. Proc. 23(c)(2)(B). CVS

12   argues that courts have historically preferred mailed notice. Opp. at 5-7. But, as Plaintiffs noted in

13   their opening brief, the 2018 Advisory Committee Notes to Rule 23(c)(2) admonish counsel that

14   “simply assuming that ‘traditional’ methods are best may disregard contemporary communication

15   realities.” Br. at 7. The notion that people prefer to receive information by mail in today’s world is

16   demonstrably incorrect—in the past decade, use of U.S. Mail has declined by over 25%.1 By

17   contrast, use of email and text has risen dramatically. There are around 244.5 million email users

18   in the United States.2 Over 80% of these email users check their email at least daily.3 And 96% of

19   Americans own a cell phone, compared with 62% in 2002.4 As of 2015, 97% of smartphone users

20   reported texting at least weekly—and this percentage has almost certainly grown.5 More than 90%

21   1
        See First-Class Mail Volume Since 1926, United States Postal Service (Feb. 2019),
22   https://about.usps.com/who-we-are/postal-history/first-class-mail-since-1926.pdf (first class mail
     volume figures) (last accessed October 21, 2019).
23   2
        E-mail usage in the United States - Statistics & Facts, statista (Aug. 9, 2019),
     https://www.statista.com/topics/4295/e-mail-usage-in-the-united-states/ (last accessed October 21,
24   2019).
     3
25        How Often Do You Check Your Inbox?, statista (March 6, 2017),
     https://www.statista.com/chart/8387/checking-inbox-for-emails/ (last accessed October 21, 2019).
26   4
       Mobile Fact Sheet, Pew Research Center (June 12, 2019), https://www.pewinternet.org/fact-
     sheet/mobile/.
27   5
       U.S. Smartphone Use in 2015, Pew Research Center (April 1, 2015) at 7-8, available at
28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR                4
       Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 6 of 12




 1   of people read a text message within the first three seconds of receiving it.6 Texting is the most

 2   popular feature of smartphones (with email usage not far behind).7 CVS argues that class members

 3   may be reluctant to click on hyperlinks and that emails may be caught in spam filters. See Opp. at

 4   7. But Angeion has detailed the practices that it uses to help ensure that its email messages are not

 5   blocked by spam filters. Declaration of Steven Weisbrot [Dkt. No. 377-2], ¶ 17. And Plaintiffs’

 6   proposed text and email notice includes summary information that alerts class members to the

 7   pending lawsuit. See Levine Decl., Exs. A-C. In the case of email notice, it is the same summary

 8   information that would be provided in the mailing. Id., Ex. A. Those class members who want

 9   additional details can easily click on a hyperlink to access the long-form notice and other

10   information. Id.

11          B.      Text notice satisfies the TCPA

12          Plaintiffs and CVS agree that the proposed text notice is a communication regulated by the

13   TCPA. See Br. at 10; Opp. at 9. Express written consent to text messages regulated by the TCPA

14   is only required if these messages constitute advertisements. Smith v. Blue Shield of California Life

15   & Health Ins. Co., 228 F. Supp. 3d 1056, 1065 (C.D. Cal. 2017). If text messages are informational

16   in nature, only express consent is required. Id. The proposed class notice is clearly informational

17   in nature, meaning that class members must have given prior express consent—but not written

18   consent—to receive the text notice. This is why Plaintiffs have proposed sending text notice only

19   to class members who have consented to receive text messages about their pharmacy prescriptions

20   (even though no specific pharmaceutical information is provided), and why Plaintiffs have asked

21   the Court to make an explicit finding that the proposed text notice is informational in nature.

22

23

24   https://www.pewinternet.org/2015/04/01/us-smartphone-use-in-2015/.
25
     6
       Why businesses can’t ignore SMS (Hint: 90% of people read a text message within the first 3
     minutes), VentureBeat (March 27, 2015), https://venturebeat.com/2015/03/27/why-businesses-cant-
26   ignore-sms-hint-90-of-people-read-a-text-message-within-the-first-3-minutes/  (last   accessed
     October 21, 2019).
27   7
       U.S. Smartphone Use, supra n. 5, at 8.
28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR                5
         Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 7 of 12




 1                  i.     CVS concedes that class members have consented to text message contact

 2           Class members who have expressly consented to receive texts about their CVS prescriptions

 3   have also expressly consented to receive the proposed text notice, because the notice “relates to the

 4   same subject matter as is covered by the challenged … text messages.” Van Patten v. Vertical

 5   Fitness Grp., LLC, 847 F.3d 1037, 1044 (9th Cir. 2017). CVS complains that it might be sued under

 6   the TCPA and cites prior cases in which customers have challenged CVS’s use of text messaging.

 7   Opp. at 10 (citing Lowe v. CVS, No. 1:14-cv-03687 (N.D. Ill.), Bailey v. CVS, No. 3:17-cv-11482

 8   (D.N.J.), Marcus v. CVS, No. 3:15-cv-00259 (D.N.J.). In these cases, CVS allegedly called or texted

 9   plaintiffs about flu shot promotions. CVS defended its calls and texts as TCPA-compliant, arguing

10   that the individuals had consented to the contact (i) by providing and/or confirming their phone

11   numbers in previously receiving flu shots at CVS (Lowe) [Dkt. No. 384 at 14] or (ii) by enrolling in

12   CVS’s pharmacy service text message program (Bailey [Dkt. No. 11-1 at 20-23] and Marcus [Dkt.

13   No. 75 at 22-27]). In defending against these lawsuits, CVS assumes a more expansive view of the

14   scope of express consent under the TCPA than it does in this action. CVS cites to Blow v. Bijora,

15   Inc., 855 F.3d 793, 804-05 (7th Cir. 2017) for the proposition that consent must be only “reasonably

16   related to the purpose for which [a plaintiff] provided her cell phone number” [Lowe at 17; see also

17   Bailey at 19 and Marcus at 26-27], and to Jackson v. Safeway, Inc., No. 15-cv-4419, 2016 WL

18   5907917, at *1 (N.D. Cal. Oct. 11, 2016) for the proposition that consent extends to calls that bear

19   “some relation to the reason for which the number was originally provided” [Bailey at 19.].

20           CVS also argues that “it would not be appropriate to force CVS to determine which of the

21   Corcoran class members have consented or not opted out of receiving text messaging.” Opp. at 10.

22   This argument is nonsensical, because CVS has already determined which class members and other

23   customers have consented to be texted—it must do so in order to ascertain whether it can send them

24   prescription reminders and other messages.8

25
     8
26     CVS also notes that some phone numbers in their Data Warehouse may be misidentified as cell
     phone numbers, or that the numbers may have been reassigned to other class members. (Opp. at 10-
27   11.) CVS does not need to engage a third-party vendor—it can simply provide all phone numbers
     to Angeion, who can perform the required analysis within the Court’s prescribed schedule.
28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR                6
       Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 8 of 12




 1           Numerous courts in the past decade have ordered that class notice be sent to class members

 2   by text message without causing any apparent violation of the TCPA. See, e.g., In re TracFone

 3   Unlimited Serv. Plan Litig., No. 13-CV-03440-EMC, 2015 WL 13035125; Lynch v. Dining

 4   Concepts Grp., LLC, No. 2:15-CV-580-PMD, 2015 WL 5916212, at *6 (D.S.C. Oct. 8,

 5   2015); Irvine v. Destination Wild Dunes Mgmt., Inc., 132 F. Supp. 3d 707, 711 (D.S.C.

 6   2015); Bhumithanarn v. 22 Noodle Mkt. Corp., No. 14-CV-2625 RJS, 2015 WL 4240985, at *5

 7   (S.D.N.Y. July 13, 2015); Brashier v. Quincy Prop., LLC, No. 3:17-CV-3022, 2018 WL 1934069,

 8   at *6 (C.D. Ill. Apr. 24, 2018); Rosas v. Sarbanand Farms, LLC, No. C18-0112-JCC, 2019 WL

 9   859225, at *5 (W.D. Wash. Feb. 22, 2019); Desio v. Russell Rd. Food & Beverage, LLC, No.

10   215CV01440GMNCWH, 2017 WL 4349220, at *5 (D. Nev. Sept. 29, 2017); Dudley v.

11   TrueCoverage LLC, No. CV 18-3760 PA (AGRX), 2018 WL 6431869, at *5 (C.D. Cal. Sept. 28,

12   2018); Irvine v. Destination Wild Dunes Mgmt., Inc., 132 F. Supp. 3d 707, 711 (D.S.C. 2015); Eley

13   v. Stadium Grp., LLC, No. 14-CV-1594 (KBJ), 2015 WL 5611331, at *3 (D.D.C. Sept. 22, 2015);

14   In re AT & T Mobility Wireless Data Servs. Sales Tax Litig., 789 F. Supp. 2d 935, 941, 968–69

15   (N.D. Ill. 2011).

16           CVS distinguishes this action from TracFone, a case in which customers sued a wireless cell

17   service, arguing that there was a tighter “nexus” between the class members and the defendant as

18   well as the theory of wrongdoing in the case and subject matter of the class notice. Opp. at 12. But

19   “nexus” has nothing to do with whether a customer’s express consent can extend to cover class

20   notice. Either express consent under the TCPA covers litigation related to the subject of the consent,

21   or it does not.

22           Moreover, there is a clear nexus in this case between CVS’s primary method of

23   communicating with a substantial number of class members—text message—and the proposed text

24   notice. Text message is a particularly appropriate method of providing notice to those class

25   members that CVS routinely texts. Leading class action experts have suggested, “When selecting a

26   means of giving notice, the parties and court should begin by assessing the reliability of the method

27   of communication typically used by the defendant in its regular business to notify its customers or

28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR                7
         Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 9 of 12




 1   clients.”9 CVS has touted its text messaging service as “easy” and “convenient” for customers since

 2   its launch in 2012,10 and prominently features the service on its website.11 Today, CVS has cell

 3   phone numbers for over three million class members, and it is likely that a significant portion of

 4   these class members have consented to receive text messages from CVS. For these class members,

 5   text message is likely their primary means of communication with CVS—and is therefore the most

 6   easy, logical, and reliable vehicle by which to send them class notice.

 7                  ii.     The Court’s notice order should include proposed TCPA findings

 8           CVS criticizes Plaintiffs’ phrasing of the proposed finding that text notices are

 9   “informational messages pertaining to the class members’ relationship with CVS.” Opp. at 12.

10   Plaintiffs are amenable to narrowing this language to a finding that text notices are “informational

11   messages pertaining to the class members’ prescriptions filled at CVS.”

12           Additionally, to allay CVS’s concerns about TCPA compliance, Plaintiffs propose that the

13   Court make an additional finding that the consent that class members have given to CVS for texts

14   about their prescriptions constitutes “prior express consent” to receive the proposed class notice by

15   text. This would afford CVS a complete defense against any litigation related to text notice in this

16   case. See Van Patten v, 847 F.3d at 1044.

17           C.     Email notice complies with HIPAA

18           Plaintiffs’ proposed notice program complies with HIPAA. CVS argues that the proposed

19   email notice likely discloses “protected health information” (“PHI”) because it “reveals the class

20   member’s identity and healthcare decision.” Opp. at 13. But Plaintiffs’ email notice does not reveal

21   any class member’s identity or healthcare decision: the email does not state that the recipient is

22   necessarily a class member, nor does it state that the recipient actually received healthcare services

23
     9
       Guidelines and Best Practices Implementing 2018 Amendments to Rule 23 Class Action Settlement
24   Provisions, Bolch Judicial Institute, Duke Law School, at 49, available at https://judicialstudies.
     duke.edu/wp-content/uploads/2018/09/Class-Actions-Best-Practices-Final-Version.pdf.
25   10
        CVS/pharmacy Helps Customers Save Time with New Prescription Text Alerts, CVS/pharmacy
26   (Feb. 1, 2012), https://www.prnewswire.com/news-releases/cvspharmacy-helps-customers-save-
     time-with-new-prescription-text-alerts-138485204.html. (last accessed October 21, 2019).
27   11
        See https://www.cvs.com/mobile-cvs/text.
28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR                8
      Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 10 of 12




 1   from CVS. See Levine Decl., Ex. A.

 2          Even if the proposed email does disclose PHI (which Plaintiffs dispute), the email notice

 3   nonetheless complies with HIPAA. The Act allows PHI to be disclosed pursuant to a court order,

 4   45 C.F.R. § 164.512I(i), and CVS has already taken the additional step of informing its customers

 5   that it may disclose their PHI in response to a court order. See Levine Decl., Ex. F. If the Court

 6   directs email notice to class members, CVS will be complaint with HIPAA.

 7          CVS does not dispute that it can disclose PHI pursuant to a court order. See Opp. at 13-14.

 8   Instead, CVS argues that Plaintiffs should have proposed sending encrypted emails for additional

 9   security. In fact, Plaintiffs do propose to send encrypted emails. Reply Weisbrot Decl., ¶¶ 4-5.

10   Emails will be encrypted to ensure that their contents cannot be read in transit. Id. Angeion will

11   also ensure that the name of the recipient is not included in the body of the email message, ensuring

12   that the identity of class members will not be disclosed to unintended recipients. Id. at ¶ 10. The

13   sources CVS cites in support of encryption do not specify that encryption should take the form of

14   emails requiring a log-in and password. See Opp. at 13-14. Department of Health and Human

15   Services guidelines that CVS cites explicitly acknowledge that HIPAA “does not prohibit the use

16   of unencrypted e-mail,” though the guidelines note that “other safeguards should be applied to

17   reasonably protect privacy, such as limiting the amount or type of information disclosed through the

18   unencrypted e-mail.” Id. at 14. Plaintiffs propose emails that “limit[] the amount or type of

19   information disclosed” and are also encrypted for additional security.

20          D.      CVS should pay for the additional cost of a direct mail notice plan

21          CVS asks the Court to exponentially increase the cost of the notice that Plaintiffs have

22   proposed because of its perception that mailed notice will better protect CVS from potential future

23   litigation. See Opp. at 10. Because CVS wants notice that is needlessly expensive, CVS should pay

24   for the additional expense.

25          When it comes to class notice, “no rigid rule as to allocation of expense of notice is

26   advisable.”   Berland v. Mack, 48 F.R.D. 121, 132 (S.D.N.Y. 1969). See also Hunt v. Check

27   Recovery Sys., Inc., No. C05 04993 MJJ, 2007 WL 2220972, at *4 (N.D. Cal. Aug. 1, 2007), aff'd

28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR                9
      Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 11 of 12




 1   sub nom. Hunt v. Imperial Merch. Servs., Inc., 560 F.3d 1137 (9th Cir. 2009) (applying Berland

 2   factors to allocate the cost of class notice, including “the number of named plaintiffs and their

 3   financial responsibility, their interests compared with the entire class, and their ability to pay

 4   considering the cost of the notice”). While the most common reason for courts to require defendants

 5   to pay for class notice is that the liability of the defendant has already been established, courts have

 6   also required defendants who advocated for a more expensive form of notice to pay the additional

 7   cost. In Bauer-Ramazani v. Teachers Ins. & Annuity Ass'n of Am.-Coll. Ret. & Equities Fund,

 8   plaintiffs proposed emailing notice to class members.         290 F.R.D. 452, 464 (D. Vt. 2013).

 9   Defendants opposed plaintiffs’ proposal, and wanted both mailed and emailed notice. Id. The court

10   determined that if defendants wanted mailed notice in addition to the emailed notice plaintiffs

11   proposed, defendants should pay the cost of postage. Id.

12          Analogously, courts have required defendants who make periodic mailings to class members

13   to include class notice in these mailings in order to reduce the expense of notice. Oppenheimer

14   Fund, Inc. v. Sanders, 437 U.S. 340, 356, 98 S. Ct. 2380, 2392 n.22 (1978); In re Nasdaq Market-

15   Makers Antitrust Litig., 169 F.R.D. 493, 515 n.19 (S.D.N.Y. 1996); Kan. Hosp. Ass’n v. Whiteman,

16   167 F.R.D. 144, 145–46 (D. Kan. 1996); Sollenbarger v. Mountain States Tel. & Tel. Co., 121

17   F.R.D. 417, 437 (D.N.M. 1988). These cases demonstrate the propriety of reducing the cost of class

18   notice where possible, and of requiring a defendant to shoulder a portion of the notice burden.

19   III.   CONCLUSION

20          Notice exclusively by mail is not the best notice practicable in this case for the reasons that

21   Plaintiffs have articulated. Plaintiffs respectfully ask the Court to approve Plaintiffs’ class notice

22   proposal and order the dissemination of this notice by text, email, or mail.

23   Dated: October 21, 2019                           Respectfully submitted,
24
      By: /s/ Jonathan K. Levine                        By: /s/ Robert Gilmore
25    Elizabeth C. Pritzker (Cal. Bar No. 146267)       Robert B. Gilmore (admitted pro hac vice)
      Jonathan K. Levine (Cal. Bar No. 220289)          Edward H. Meyers (admitted pro hac vice)
26    Bethany L. Caracuzzo (Cal. Bar No. 190687)        STEIN MITCHELL BEATO & MISSNER LLP
      PRITZKER LEVINE LLP
27
28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR               10
      Case 4:15-cv-03504-YGR Document 393 Filed 10/21/19 Page 12 of 12



      By: /s/ Bonny Sweeney
 1    Bonny E. Sweeney (Cal. Bar No. 176174)
 2    Richard Lewis (admitted pro hac vice)
      Sathya S. Gosselin (Cal. Bar No. 269171)
 3    HAUSFELD LLP

 4

 5                                       FILER’S ATTESTATION
 6          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Jonathan K. Levine, attest that
 7   concurrence in the filing of this document has been obtained from each of the persons listed in the
 8   above signature block.
 9
            Date: October 21, 2019
10
            By: /s/ Jonathan K. Levine
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
28
     PLTFS’ REPLY IN SUPPORT OF MOT. FOR APPROVAL OF NOTICE PROVIDER AND NOTICE PROGRAM
     Case No. 4:15-cv-03504-YGR               11
